Citation Nr: 1705483	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  11-20 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for hemorrhoids.

2.  Entitlement to a disability rating in excess of 30 percent prior to October 10, 2014, for depressive disorder, and in excess of 50 percent thereafter. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1971 to April 1975.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In an October 2014 rating decision, VA awarded a 50 percent rating for depressive disorder, effective July 7, 2014.  Although these decisions represent a partial grant of the benefits the Veteran seeks, the Board notes that they did not award the highest possible rating for either disability.  As the highest possible ratings have not been assigned, the appeals continue.  See AB v. Brown, 6 Vet. App. 35 (1993).

In June 2014, the Board remanded the case to the RO for further development and adjudicative action.

The issue of entitlement to a rating in excess of 30 percent prior to October 10, 2014, for depressive disorder, and in excess of 50 percent thereafter is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

For the entire rating period on appeal, the Veteran's service-connected hemorrhoids have been manifested by itching, burning, swelling, rectal bleeding, and blood in his stool, but not by persistent bleeding with anemia or by fissures.


CONCLUSION OF LAW

For the entire rating period on appeal, the criteria for an increased disability rating in excess of 10 percent for hemorrhoids have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.114, Diagnostic Code 7336 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

VA's duty to notify was satisfied by a letter in March 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment.  He was also afforded VA examinations in April 2010 and July 2014.  These examinations are adequate to rate the Veteran's disability because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The agency of original jurisdiction (AOJ) substantially complied with the June 2014 remand orders, namely by obtaining a new VA examination of the current state of the Veteran's hemorrhoids, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

Based on the foregoing, VA has satisfied its duties to notify and assist under the governing law and regulations.  

Increased Ratings

The Veteran seeks a rating in excess of 10 percent for the service-connected hemorrhoids disability.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

Evaluation of the same disability under several diagnostic codes, or pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

Under Diagnostic Code (DC) 7336, mild or moderate hemorrhoids are to receive a 0 percent (noncompensable) rating.  See 38 C.F.R. § 4.114.   Hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences are assigned a 10 percent rating.  Id.  Hemorrhoids with persistent bleeding and with secondary anemia, or with fissures are assigned a 20 percent rating.  Id.  The criteria specifically include the conjunctive "with," so that hemorrhoids must be present in conjunction with anal fissures or with persistent bleeding and secondary anemia in order to meet the criteria for the 20 percent schedular rating under DC 7336.




Background

The Veteran claimed entitlement to an increased rating for his service-connected hemorrhoids in March 2010.  

Treatment notes from March 2010 reflect complaints by the Veteran of increased hemorrhoids.  The Veteran reported peri-rectal itching and burning.  It was noted that the Veteran had a recent normal colonoscopy and normal EGD.  The Veteran was sent home with medication and told to return as necessary.  

VA conducted an examination in April 2010 of the Veteran's hemorrhoids.  The VA examiner reviewed the Veteran's claims file and reported that the Veteran complained of perianal itching daily, rectal pain twice a month, mild tenesmus two to three times per week, rectal swelling, and frequent perianal discharge.  The VA examiner noted the Veteran reported incontinence twice in the past year, but also noted the Veteran believed this was related to his irritable bowel syndrome.  The Veteran stated that he rarely bleeds from the rectum, uses fiber supplements on a regular basis, and uses rectal suppositories on average twice per week.  The VA examiner reported the Veteran has no history of anemia, has not had to have surgery, and has not had hospitalizations.  The VA examiner noted that there has not been an impact on the Veteran's employment or activities of daily living due to his hemorrhoids.  

On examination, the VA examiner noted that there were no external hemorrhoids, no masses on digital examination, no nodules, and no evidence of bleeding or fecal leakage.  The VA examiner did note a very small skin tag at the twelve o'clock position and tenderness at the four and eight o'clock position.  The VA examiner diagnosed the Veteran with hemorrhoids that appear to be stable. 

The Veteran presented to urgent care in December 2010 with a hemorrhoidal issue for the past four to five months.  There was no active bleeding, but the Veteran complained of intermittent rectal pain and itching as well as constipation and diarrhea at times.  The Veteran denied melena, rectal bleeding, abdominal pain, or straining.  An examination of the Veteran noted that he had no exterior lesions, hemorrhoids, or tenderness, he had superficial excoriation in the natal cleft, and he had no active bleeding or discharge.  

The Veteran stated in his January 2011 notice of disagreement (NOD) that his hemorrhoids had gotten worse.  He stated that they cause severe itching, burning and swelling, and diarrhea and constipation.  He noted that his condition is irritable and aggravating.  The Veteran also noted that he suffers from irritable bowel syndrome.  The Veteran submitted a statement in July 2011 reporting he has missed work, has rectal bleedings, frequent blood in his stool, and blood when he wipes with toilet paper from straining.  He also stated that his rectal bleeding is noted in his medical visits for constipation problems.  

Treatment notes from April 2011 reflect treatment for chronic, occasional diarrhea and constipation, unchanged, however there is not mention of changes to his hemorrhoids.  

The Veteran was examined again in July 2014 for hemorrhoids.  The VA examiner reviewed the Veteran's electronic file and examined the Veteran in person.  The VA examiner diagnosed the Veteran with internal or external hemorrhoids.  The VA examiner reported that the Veteran has a long standing hemorrhoid problem characterized by bright red blood on stool and paper.  The Veteran treats this condition with suppositories twice a week for itching and protrusion.  

The VA examiner opined that the Veteran's hemorrhoids are mild or moderate, do not result in external hemorrhoids, and cause skin tags only.  The VA examiner also opined that the Veteran's hemorrhoids do not impact the Veteran's ability to work.  

Analysis

The Board finds that a rating in excess of 10 percent for the Veteran's service-connected hemorrhoids is not warranted. 

The Veteran contends that the symptoms of his hemorrhoids should entitle him to a higher rating than the assigned 10 percent for the period on appeal.  He asserts that they result in severe itching, burning, swelling, rectal bleeding, blood in his stool, diarrhea, and constipation.   

However, the preponderance of the evidence is against a finding that the Veteran's hemorrhoids result in persistent bleeding with secondary anemia or in fissures, as required by DC 7336 for a rating in excess of 10 percent.  The April 2010 VA examiner found that the Veteran has no history of anemia and the medical records received since are consistent with this conclusion.  Both the April 2010 and the July 2014 VA examiners noted skin tags, but neither noted the presence of fissures.  The July 2014 VA examiner reported that the Veteran did not have any other pertinent physical findings, complications, conditions, signs, or symptoms due to his hemorrhoids.  The evidence of medical treatment is consistent with the VA examiners' reports, namely notes of only superficial excoriation of the natal cleft and no fissures in December 2010.  Further, the Board notes that the April 2010 VA examiner concluded that the Veteran's hemorrhoids do not have an impact on the Veteran's employment or activities of daily living and the July 2014 VA examiner concluded that they do not impact his ability to work.  Thus, without evidence of anemia or fissures, the Veteran is not entitled to a rating in excess of the current 10 percent.  

To the extent that the Veteran has asserted that his hemorrhoids also result in constipation and diarrhea, the Board notes that the Veteran was granted service-connection for irritable bowel syndrome in October 2004 based on symptoms including constipation and diarrhea.  Compensating the Veteran again for the same symptoms under another diagnostic code would result in impermissible pyramiding. See 38 C.F.R. § 4.14.  

The Board has also considered the Veteran's statements that describe his symptoms.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  However, the Board finds that the objective medical findings by skilled professionals are more persuasive in determining the actual degree of impairment, which, as indicated above, does not support a rating higher than 10 percent for the service-connected hemorrhoids.

As mentioned above, VA must consider all diagnostic codes that could potentially afford the Veteran a higher rating.  However, the Veteran has advanced no argument as to why his hemorrhoids are incorrectly rated under the diagnostic code for hemorrhoids or why he would be entitled to a higher rating under different diagnostic criteria.  The Board concludes that the Veteran's disability is most appropriately rated under DC 7336.

In short, the preponderance of the evidence is against a rating in excess of 10 percent for the service-connected hemorrhoids.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b)(2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the Veteran's service-connected hemorrhoids are contemplated and reasonably described by the rating criteria discussed above.  Throughout the rating period, the hemorrhoids have been manifested by itching, burning, swelling, rectal bleeding, and blood in the Veteran's stool.  The Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  In consideration of the foregoing, the Board finds, after comparing the functional impairment and symptoms manifested by the Veteran to the schedular criteria for the current rating, that the Veteran's hemorrhoids symptoms and related functional impairment are fully contemplated in the current 10 percent schedular rating.  No extraschedular referral is warranted because it is not show that the Veteran's disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Further, and according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The Board finds that the available schedular evaluations are adequate to rate the disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted.


ORDER

For the entire rating period on appeal, an increased disability rating for hemorrhoids in excess of 10 percent is denied.


REMAND

The Board finds that additional evidentiary development is needed prior to adjudication of the Veteran's claim for an increased rating for his service connected depressive disorder.  

The most recent VA examination for the Veteran's depressive disorder was performed in July 2014.  The VA examination report notes that the Veteran sees his psychiatrist every three to six months.  The VA examiner reviewed "psychiatry case notes as recently as two months ago."  These case notes have not been associated with the file.  In a November 2016 post-remand brief, the Veteran's representative asserted that, "recent psychiatric treatment records, as well as the most recent C&P examination reflect a worsening of all the [V]eteran's depressive disorder symptoms."  The record does not contain evidence of the Veteran's psychiatric treatment since December 2011, despite evidence that such records exist.  The Board finds that obtaining these records is necessary to adjudicate the Veteran's claim, especially where the Veteran's representative has alleged worsening of the Veteran's disability.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  This should include, but not be limited to, attempts to obtain the Veteran's psychiatry treatment notes reviewed by the July 2014 VA examiner and any other available mental health records.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completing the above development, conduct any additional appropriate development necessary in light of any new evidence.  Then, adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


